DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed 2/10/22.  Claims 1, 3-10 and 12-15 have been amended.  Claims 16 and 17 have been added.   Claims 1, 3-17 are pending.  


Allowable Subject Matter
Claims 1, 3-17 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:


Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update. 

The additional limitations integrate the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The additional limitations of comparing an accessory database containing data sets on at least two medical accessories for one or more patient treatments to an actual inventory of stocked medical accessories in a supply storage, the actual inventory being detected by a detection device, wherein at least two data sets of the accessory database in each case identify one or more characteristics from the group of accessory characteristics, patient characteristics, and treatment characteristics; and dispensing the selected medical accessory, from the supply storage, with a dispenser device, to an attending person or a treatment apparatus, or to a transporting person or transport apparatus associated with said attending person or treatment apparatus, the selected medical accessory being configured to be used for the treatment of the patient impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception



McGrady (7,685,026) teaches if the medical item that has been prescribed is present in the dispenser, the computer recovers from the database the prescription data, which is printed (see col. 78, lines 59-64). The dispenser then dispenses a container to the patient with the medical items (see col. 79, lines 18-20).  McGrady et al. refers to a direct allocation between the patient and a medication.  McGrady does not expressly teach identifying a medical accessory in order to select a suitable medical accessory by means of the accessory database, its associated data set exhibiting accessory characteristics, patient characteristics, and treatment characteristics corresponding to the specific patient characteristics determined on the basis of the patient identifier and the specific treatment characteristics determined on the basis of the treatment identifier respectively, the suitable medical accessory further selected on
the basis of the actual inventory detected by the detection device

The closest foreign prior art of record Song (CN 105373911 A) teaches a Chinese medicine prescription dispensing sequence control system. The closest non patent literature of record Kuiper (Kuiper, Seth Alan; McCreadie, Scott R; Mitchell, John F; Stevenson, James G. “Medication errors in inpatient pharmacy operations and technologies for improvement.”  American Journal of Health- System Pharmacy 64.9: 955(5). American Society of Health-System Pharmacists. (May 1, 2007) teaches how successful technologies reduce potential errors by automating tasks in drug preparation and dispensation.  These references do not expressly teach does not expressly teach identifying a medical accessory in order to select a suitable medical accessory by means of the accessory database, its associated data set exhibiting accessory characteristics, patient characteristics, and treatment characteristics corresponding to the specific patient characteristics determined on the basis of the patient identifier and the specific treatment characteristics determined on the basis of the treatment identifier respectively, the suitable medical accessory further selected on the basis of the actual inventory detected by the detection device.   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        2/26/22